UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7574



ANDREW WINDSOR,

                                              Plaintiff - Appellant,

          versus


NASH W. SCHOTT, A.U.S.A.; DREWRY B. HUTCHESON,
JR., Esquire,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-97-516-3)


Submitted:   January 22, 1998             Decided:   February 4, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Windsor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order dismiss-

ing without prejudice his Bivens* complaint. We have reviewed the
record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Windsor v. Schott, No. CA-97-516-3 (E.D. Va. Sept. 29,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




      *
        Bivens v. Six Unknown Named Agents of     Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).

                                2